Citation Nr: 1604656	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a low back disorder, beginning June 30, 2014.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, beginning January 2, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007 with additional Reserve duty beginning in 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of whether new and material evidence has been presented to reopen the Veteran's claims for service connection for a right shoulder disorder and a right hip disorder have been raised by the record in a March 2015 Appellate Brief, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

At his January 2013 VA examination, the Veteran reported that subsequent to his active duty service, he served in the Reserves from 2009 to May 2011 and continued to serve from December 2011 to the present.  The Board finds that these medical records, particularly those from the latter period, are directly relevant to the issues on appeal and must be obtained prior to adjudicating the Veteran's claims.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is remanded for the following action:

1.  Obtain and associate with the electronic claims file all outstanding VA treatment records from June 2015 to the present.

2.  Contact all appropriate records repositories to obtain the Veteran's Reserve duty service medical and personnel records from 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the Veteran's Reserve records, the RO is unable to secure same, the RO must prepare a Memorandum of Formal Finding of Unavailability of those records and associate that memorandum with the electronic claims file.

Additionally, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e) (2015).  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

